Supplement to the Standard and Service Class Prospectuses for the Lincoln Variable Insurance Products Trust Dated April 30, 2010 LVIP American Balanced Allocation Fund On Page 5, the tables entitled “Equity Underlying Funds” and “Fixed Income Underlying Funds” are to be deleted and replaced with the following: Equity Underlying Funds Investment Objective American Funds Insurance Series® Asset Allocation Fund High total return and capital preservation American Funds Insurance Series® Blue Chip Income and Growth Fund Income and growth Capital Income Builder® (one of the American Funds®) Income and growth American Funds Insurance Series® Global Discovery Fund Long-term growth American Funds Insurance Series® Global Growth and Income Fund Growth and income American Funds Insurance Series® Global Growth Fund Long-term growth American Funds Insurance Series® Global Small Capitalization Fund Long-term growth American Funds Insurance Series® Growth Fund Growth American Funds Insurance Series® Growth-Income Fund Long-term growth and income American Funds Insurance Series® International Fund Long-term growth American Funds Insurance Series® International Growth and Income FundSM Long-term growth and current income American Funds Insurance Series® New World Fund® Long-term growth Fixed Income Underlying Funds Investment Objective American Funds Insurance Series® Bond Fund Current income and capital preservation American Funds Insurance Series® Cash Management Fund Income and capital preservation American Funds Insurance Series® Global Bond Fund High level return American Funds Insurance Series® High-Income Bond Fund High current income Intermediate Bond Fund of America® (one of the American Funds®) Current income and capital preservation Short Term Bond Fund of AmericaSM (one of the American Funds®) Current income and capital preservation American Funds Insurance Series® U.S. Government/AAA-Rated Securities Fund High current income and capital preservation This Supplement is dated October 18, 2010 Please keep this Supplement with your records. Supplement to the Standard and Service Class Prospectuses for the Lincoln Variable Insurance Products Trust Dated April 30, 2010 LVIP American Growth Allocation Fund On Page 5, the charts entitled “Equity Underlying Funds” and “Fixed Income Underlying Funds” are to be deleted and replaced with the following: Equity Underlying Funds Investment Objective American Funds Insurance Series® Asset Allocation Fund High total return and capital preservation American Funds Insurance Series® Blue Chip Income and Growth Fund Income and growth Capital Income Builder® (one of the American Funds®) Income and growth American Funds Insurance Series® Global Discovery Fund Long-term growth American Funds Insurance Series® Global Growth and Income Fund Growth and income American Funds Insurance Series® Global Growth Fund Long-term growth American Funds Insurance Series® Global Small Capitalization Fund Long-term growth American Funds Insurance Series® Growth Fund Growth American Funds Insurance Series® Growth-Income Fund Long-term growth and income American Funds Insurance Series® International Fund Long-term growth American Funds Insurance Series® International Growth and Income FundSM Long-term growth and current income American Funds Insurance Series® New World Fund® Long-term growth Fixed Income Underlying Funds Investment Objective American Funds Insurance Series® Bond Fund Current income and capital preservation American Funds Insurance Series® Cash Management Fund Income and capital preservation American Funds Insurance Series® Global Bond Fund High level return American Funds Insurance Series® High-Income Bond Fund High current income Intermediate Bond Fund of America® (one of the American Funds®) Current income and capital preservation Short Term Bond Fund of AmericaSM (one of the American Funds®) Current income and capital preservation American Funds Insurance Series® U.S. Government/AAA-Rated Securities Fund High current income and capital preservation This Supplement is dated October 18, 2010 Please keep this Supplement with your records. Supplement to the Standard and Service Class Prospectuses for the Lincoln Variable Insurance Products Trust Dated April 30, 2010 LVIP American Income Allocation Fund On Page 5, the charts entitled “Equity Underlying Funds” and “Fixed Income Underlying Funds” are to be deleted and replaced with the following: Equity Underlying Funds Investment Objective American Funds Insurance Series® Asset Allocation Fund High total return and capital preservation American Funds Insurance Series® Blue Chip Income and Growth Fund Income and growth Capital Income Builder® (one of the American Funds®) Income and growth American Funds Insurance Series® Global Discovery Fund Long-term growth American Funds Insurance Series® Global Growth and Income Fund Growth and income American Funds Insurance Series® Global Growth Fund Long-term growth American Funds Insurance Series® Global Small Capitalization Fund Long-term growth American Funds Insurance Series® Growth Fund Growth American Funds Insurance Series® Growth-Income Fund Long-term growth and income American Funds Insurance Series® International Fund Long-term growth American Funds Insurance Series® International Growth and Income FundSM Long-term growth and current income American Funds Insurance Series® New World Fund® Long-term growth Fixed Income Underlying Funds Investment Objective American Funds Insurance Series® Bond Fund Current income and capital preservation American Funds Insurance Series® Cash Management Fund Income and capital preservation American Funds Insurance Series® Global Bond Fund High level return American Funds Insurance Series® High-Income Bond Fund High current income Intermediate Bond Fund of America® (one of the American Funds®) Current income and capital preservation Short Term Bond Fund of AmericaSM (one of the American Funds®) Current income and capital preservation American Funds Insurance Series® U.S. Government/AAA-Rated Securities Fund High current income and capital preservation This Supplement is dated October 18, 2010 Please keep this Supplement with your records.
